EXHIBIT 32.1 CERTIFICATION OFPRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF In connection with the Quarterly Report of Aztec Oil & Gas, Inc. (the “Company”) on Form 10-Q for the fiscal quarter endedNovember 30,2008as filed with the Securities and Exchange Commission on the date hereof (the “Report”) I, Franklin c. Fisher, Jr., CEO & Chairman of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:January 14, 2009 By: /s/ Franklin C Fisher, Jr. Name: Franklin C Fisher, Jr. Title: CEO & Chairman (Principal Executive Officer) A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
